Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered. 

Claims 1, 3, 6-12, 16-25, 27 and 29-31 are pending.  

Claims 16, 18-25, 27 and 29 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 3, 6-12, 17, 30 and 31, drawn to an exosome, are being acted upon in this Office Action.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed on January 18, 2019 are acceptable.

Rejection Withdrawn
The objection to claims 2 and 4 is withdrawn in view of the claims have been canceled. 

The written description and enablement rejections of claims 1-4, 6-15, 30 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the claims amendment.  

The rejection of claims 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment.  

The rejection of claims 1-4, 6-15, 30 and 31 under 35 U.S.C. 103 as being unpatentable over WO2014/168548 publication (of record, published Oct 16, 2014; PTO 1449) in view of US Patent No. 10,538,570 (of record, filed September 30, 2014; PTO 892), US20100267846 (of record, Patton hereafter, published Oct 21,2010; PTO 892), Wahlberg et al (of record. PNAS 100(6): 3185-3190. March 18, 2003: PTO 892) and Nizard et al (of record, FEES Letters 433: 83-88, 1998; PTO 892) is withdrawn in view of the claims amendment. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Pavao on July 22, 2021.

In the claims:
Claims 16, 18-25, 27 and 29 have been canceled. 
Claim 1, line 9, “CD6,” has been deleted.
Claim 8, line 1, “claim 1” has been changed to -- claim 6 --   
Claim 10, line 2, “at least one Fc containing protein is having bound to it” has been deleted.
Claim 17, line 3, -- exosome comprising -- has been inserted after “the”. 
Claim 30, line 2, “at least one Fc containing protein is having bound to it” has been deleted.
Claim 31, line 2, “at least one Fc containing protein is having bound to it” has been deleted.

Conclusion
Claims 1, 3, 6-12, 17, 30 and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644